Citation Nr: 1004357	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  06-03 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to an increased rating in excess of 40 percent 
for service-connected degenerative disc disease, L1-S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse.


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel
INTRODUCTION

The Veteran had active duty from November 1973 to July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran and his spouse testified at a Board 
hearing at the RO in March 2007.

This case was remanded to the RO in March 2008 for 
development of the record.  In compliance with the Board 
remand, the RO gathered additional evidentiary submissions 
and scheduled the Veteran for an additional VA examination. 


FINDING OF FACT

The evidence does not show unfavorable ankylosis of the 
entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of L1-S1 are not met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code (Code) 5242 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ), as was done in this case.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran dated in January 2005, May 2005, 
March 2006, and March 2008 that fully addressed all notice 
elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
advised that VA used a Schedule for Rating Disabilities 
(Schedule) that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  

The Veteran was specifically advised as to providing 
evidence on the impact that his service-connected 
disabilities have on his daily life, in the letter dated 
March 2008.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
treatment records, VA outpatient treatment records and 
private medical records.  Additionally, the Veteran was 
afforded VA examinations in September 2004 and May 2008.  
Neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Merits of the Claim

The Veteran's service-connected back disability is currently 
rated as 40 percent disabling.  The Veteran contends that 
his back disability is more severe than the rating 
contemplates and he is deserving of a higher rating.  After 
careful review of the record, the Board finds that the 
preponderance of the evidence is against the claim and 
accordingly, the claim is denied.  

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

In considering the severity of a disability it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2009).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  

Under the General Rating Formula for Diseases and Injuries 
of the Spine with or without symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected, a 40 percent evaluation is assigned for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

A 50 percent evaluation requires unfavorable ankylosis of 
the entire thoracolumbar spine and a 100 percent evaluation 
requires unfavorable ankylosis of the entire spine.  Id.  

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet. App. 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (28th Ed. 1994) at 86).

The notes to the revised rating criteria for low back 
disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
note (1) (2009).  Each range of motion measurement is 
rounded to the nearest five degrees.  Id. at note (4) 
(2009).  

The Veteran was assigned a 40 percent rating for his back 
disorder effective on November 1, 2004.  The Veteran is 
receiving the maximum 40 percent schedular rating for 
limitation of motion of the low back and to warrant a higher 
evaluation there would need to be unfavorable ankylosis of 
the entire thoracolumbar spine.  

Although the VA examinations, as well as the Veteran's 
medical records, show significant functional impairment of 
the back, there is motion of the thoracolumbar spine.  
Because the Veteran does not have unfavorable ankylosis of 
the thoracolumbar spine, a rating in excess of 40 percent is 
not warranted for his service-connected low back disorder 
under the schedular criteria.

Where, as in this case, a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a higher rating 
under 38 C.F.R. §§ 4.40, 4.45, and 4.59 is also not 
warranted.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

Diagnostic Code 5242 refers to Diagnostic Code 5003.  
Arthritis due to trauma, which is established by x-ray 
findings, is to be rated as degenerative arthritis, which is 
rated under Diagnostic Code 5003.  Diagnostic Code 5003 
states that degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, x-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joints warrants a 10 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Codes 5003, 5010 (2009).  
However, because the Veteran is rated higher than the 
maximum rating Diagnostic Code 5003 provides, it is not for 
application in this case. 
The notes to the revised rating criteria for back 
disabilities state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2009).  At the May 2008 VA examination, the 
examiner found no bowel or bladder impairment.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
rating is warranted upon a finding that "the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1). 

In this regard, the schedular evaluations in this case are 
not shown to be inadequate.  A rating in excess of that 
assigned is provided for unfavorable ankylosis of the 
thoracolumbar spine, but the medical evidence reflects that 
this manifestation is not present in this case, as discussed 
above.  

Consequently, the Board finds that the evidence does not 
demonstrate that the service-connected back disability 
markedly interferences with employment.  Further, there is 
no evidence that the Veteran has been hospitalized, other 
than his July 2004 surgery, for which he was compensated, 
due to his service-connected back disability.  Accordingly, 
the RO's decision not to submit this issue for 
extraschedular consideration was correct.  





	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased rating in excess of 40 percent 
for degenerative disc disease of the L1-S1 is denied.



____________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


